NOTICE: NOT FOR PUBLICATION.
    UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION DOES NOT CREATE
           LEGAL PRECEDENT AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                         DELIA G., Petitioner/Appellant,

                                         v.

           DEPARTMENT OF CHILD SAFETY,1 A.B., A.B., A.B.,
                      Respondents/Appellees.

                              No. 1 CA-JV 14-0187
                                FILED 11-18-14


            Appeal from the Superior Court in Maricopa County
                              No. JD10911
                 The Honorable Daniel G. Martin, Judge

                                   AFFIRMED


                                    COUNSEL

Robert Rosanelli, Attorney at Law, Phoenix
By Robert D. Rosanelli
Counsel for Plaintiff/Appellant




1      Pursuant to S.B. 1001, Section 157, 51st Leg., 2nd Spec. Sess. (Ariz.
2014) (enacted), the Department of Child Safety is substituted for the
Arizona Department of Economic Security in this matter. See ARCAP 27.
To maintain consistency with the juvenile court record, however, we refer
to ADES (and Child Protective Services (CPS)) throughout the body of our
decision.  
Arizona Attorney General’s Office, Phoenix
By JoAnn Falgout
Counsel for Defendant/Appellee Department of Child Services



                      MEMORANDUM DECISION

Judge Michael J. Brown delivered the decision of the Court, in which
Presiding Judge Peter B. Swann and Judge Kenton D. Jones joined.


B R O W N, Judge:

¶1            Delia G. (“Mother”) appeals the juvenile court’s order
terminating her parental rights to her three minor children, (“Child 1” born
in 1998, “Child 2” born in 1999, and “Child 3” born in 2001—collectively,
“the children”).2 For the reasons that follow, we affirm.

                             BACKGROUND

¶2            On July 26, 2009, the children accompanied Mother to St.
Joseph’s Hospital where she was voluntarily admitted for a “nervous
breakdown.” Because the children could not remain at the hospital during
Mother’s psychiatric treatment, hospital staff contacted Dewey B.
(“Father”) 3 and the paternal grandmother and requested that they care for
the children during Mother’s hospital stay. Both Father and grandmother
declined, so hospital staff requested that Child Protective Services (“CPS”)
take custody of the children during Mother’s treatment, which ended up
lasting seven days. After they were taken into CPS custody, the children
reported that they did not want to be placed with Father because he “hit”
Child 1 “a lot.”

¶3           Shortly after CPS took custody of the children, the Arizona
Department of Economic Security (“ADES”) filed a dependency petition
alleging Mother was unable to parent due to mental illness and both Mother

2      Mother also has four adult children, none of whom were subject to
this dependency/termination proceeding.

3       Although the juvenile court also terminated Father’s parental rights
to the children, Father is not a party to this appeal.




                                      2
                    DELIA G. v. DCS, A.B., A.B., A.B.
                        Decision of the Court

and Father were unable to parent due to neglect4 and domestic violence.
Following a hearing on January 27, 2010, the juvenile court found the
children dependent as to Mother and Father and implemented a case plan
of family reunification.

¶4            In furtherance of that case plan, ADES offered Mother parent-
aide services, parenting classes, autism support groups (Child 2 was
diagnosed as autistic after being taken into CPS custody), couples
counseling, family counseling, domestic violence counseling, individual
psychotherapy, individual and group dialectical behavioral therapy
(“DBT”), a psychological consultation, three psychological evaluations, a
psychiatric evaluation, psychological evaluations for the two older
children, visitation, and transportation to services and visits. Initially,
Mother engaged in numerous services, though her participation was often
hostile and combative. Concluding no real progress was being made, ADES
filed a motion to terminate Mother and Father’s parental rights in March
2011. The case was set for trial, but ADES ultimately withdrew the motion
in August 2011. The case plan of family reunification was reinstated and
ADES continued providing reunification services.

¶5           In July 2013, ADES filed another motion to terminate Mother
and Father’s parental rights. As to Mother, ADES alleged that she was
unable to discharge her parental responsibilities because of mental illness
and that the children had been cared for in a court-ordered out-of-home
placement for more than fifteen months.

¶6            The juvenile court held a contested severance hearing over the
course of nine days in April 2014. Mother testified that she went to the
hospital emergency room in July 2009 because she was experiencing low
blood pressure and “low sugar.” Following the children’s removal from
her care, Mother participated in counseling, DBT therapy, parent-aide
services, visitation, and autism support groups. Although Mother
acknowledged she benefitted from these services, particularly learning to
control her emotions through DBT and family therapy, she ceased
participating in many of these services by mid-2013. Mother also
acknowledged she declined some offered services because in her view they
were unnecessary, and she continually refused to take medications

4      CPS later determined that Child 1 had not attended school for
several years and the other two children had never been enrolled in school.
Although Mother and Father asserted the children had been home-
schooled, the juvenile court found such assertions were “neither credible
nor persuasive.”


                                     3
                     DELIA G. v. DCS, A.B., A.B., A.B.
                         Decision of the Court

recommended to treat her mental health issues. Mother further testified
that she was unsure of the nature of her future relationship with Father.

¶7             Dr. George Bluth, a licensed psychologist, testified regarding
his April 28, 2011 bonding assessment between Mother and the children.
Bluth testified that Mother was bonded with the children and the children
“seemed to enjoy being with her.” He also conducted two psychological
evaluations of Mother, however, and concluded that she has “a personality
disorder,” anxiety, and depression that “substantially interfere with her
ability to parent the children” and likely prevent her from providing “a safe
and effective home for the children.” Bluth expressed concern over
Mother’s continuing relationship with Father because their relationship is
prone to violent conflict.        Noting Child 1’s borderline IQ and
developmental delays and Child 2’s autism, Bluth also expressed concern
that Mother’s mental health issues likely prevent her from meeting her
children’s special needs. Based on these factors, Bluth recommended that
the children not be returned to Mother’s care and opined that Mother’s
mental health issues would require continued treatment for “several years
into the future.”

¶8             Dr. Beverly Yoches, a clinical psychologist, testified that she
met with Mother weekly for individual DBT therapy, with their last visit in
July 2013. She explained that Mother quit the therapy after sixteen sessions,
believing no progress was being made. Mother also reported she believed
CPS was “plotting against her” and expressed a desire to physically assault
both her case manager and case manager supervisor. Although Mother’s
initial therapy sessions were positive, she soon became resistant and began
blaming Father, the police, and CPS for her predicament rather than
acknowledging any personal responsibility.

¶9            Forensic psychologist Leonard Goodstein testified regarding
his evaluation of Child 1. He explained that the child has a borderline IQ
between disabled and normal. This child witnessed domestic violence
between Mother and Father and was also repeatedly struck with belts by
both parents. In addition to the physical abuse, Goodstein opined that
Child 1 should not be returned to Mother because Mother depended on the
child emotionally in an unhealthy way and relied on the child to keep
Mother “out of trouble,” which was especially stressful given the child’s
low-level of intellectual functioning.

¶10           Jenny Bilskie, a CPS case supervisor, testified regarding two
incidents of physical abuse. In 2012, Child 1 reported an incident in which
Mother had “beat” her with a hanger and other items. In 2013, Child 3


                                      4
                     DELIA G. v. DCS, A.B., A.B., A.B.
                         Decision of the Court

reported that following a domestic incident between Mother and Father,
Father left the home and Mother asked Child 3 to “stop him.” Child 3 stood
in front of Father’s parked vehicle to prevent him from leaving, and Father
hit the child with the car. In addition to testifying about these incidents of
abuse, Bilskie also testified that the children are adoptable and have a
relative placement who wishes to adopt them. Bilskie opined that
notwithstanding the four years of services, Mother has been unable to
stabilize the mental health issues that caused the children to be placed in
CPS custody. Bilskie also expressed concern regarding the numerous
episodes of domestic abuse the children witnessed between Mother and
Father and Mother’s denial that such violence occurred. Additionally,
Bilskie testified that Mother is presently unable to maintain a stable
residence.

¶11            Finally, the CPS progress reports to the juvenile court
admitted as exhibits at the hearing reflect that Mother was selective about
participating in services and “combative” with service providers when she
opted to participate. Mother denied any need to learn parenting skills and
repeatedly exhibited emotional outbursts when visiting the children.
Because Mother refused to comply with visitation guidelines, several visits
were terminated prematurely. All of the children reported being beaten by
both Mother and Father. Between March 14, 2012, and February 21, 2013,
police officers were dispatched to Mother’s residence 27 times to respond
to requests for welfare checks and domestic violence. As of June 27, 2013,
Mother reported she no longer has stable housing and has resorted to
staying with her mother and intermittently with friends.

¶12          After taking the matter under advisement, the juvenile court
granted ADES’s motion to terminate Mother’s parental rights on both of the
grounds alleged, finding, in relevant part:

       All of the children share a common exposure to domestic
       violence and physical abuse.

       ....

       Both parents denied domestic violence, notwithstanding the
       children’s disclosures and other, corroborating evidence
       (among other things, Mother acknowledged that Father hit
       both her and the children, and at one point in 2010 obtained
       an Order of Protection against Father).

       ....



                                      5
                     DELIA G. v. DCS, A.B., A.B., A.B.
                         Decision of the Court

       The overwhelming weight of the evidence demonstrated that
       Mother has significant mental health conditions that
       substantially interfere with her ability to effectively parent
       her children, particularly [the two oldest children]. Since the
       removal of the children in 2009, the Department has offered
       Mother multiple services in an effort to address Mother’s
       mental illness, but she has consistently neglected or refused
       to meaningfully participate in those services. Mother does
       not even acknowledge that she has a mental health condition,
       thus making her engagement in services particularly
       problematic.

       ....

       The Department met its burden to prove, by clear and
       convincing evidence, the ground of fifteen months out-of-
       home placement as to Mother[.] The evidence demonstrated
       that the children have been in an out-of-home placement for
       a cumulative total period well in excess of fifteen months
       pursuant to court order. As set forth above, the Department
       has made diligent efforts over an almost five year period to
       provide appropriate reunification services to the parents;
       however, [Mother] has [not] been able to make the necessary
       behavioral changes to remedy the circumstances that cause
       the children to be in an out-of-home placement. Based on the
       evidence presented, the Court concludes that [Mother] will
       [not] be capable of exercising proper and effective parental
       care and control in the near future.

The court also found that termination of Mother’s parental rights would be
in the children’s best interests. Mother timely appealed.

                               DISCUSSION

¶13            To terminate parental rights, the juvenile court must find by
clear and convincing evidence the existence of at least one of the statutory
grounds for termination enumerated in Arizona Revised Statutes (“A.R.S.”)
section 8-533(B) and must find by a preponderance of the evidence that
termination would serve the child’s best interests. Ariz. R.P. Juv. Ct. 66(C);
Michael J. v. Ariz. Dep’t of Econ. Sec., 196 Ariz. 246, 249, ¶ 12, 995 P.2d 682,
685 (2000). We affirm a court’s order terminating a parent’s rights unless
we conclude, as a matter of law, that no reasonable person could find the
essential elements proven by the prescribed evidentiary standard. See



                                       6
                      DELIA G. v. DCS, A.B., A.B., A.B.
                          Decision of the Court

Denise R. v. Ariz. Dep’t of Econ. Sec., 221 Ariz. 92, 94-95, ¶¶ 6, 9-10, 210 P.3d
1263, 1265-66 (App. 2009). On review, we consider the evidence in the light
most favorable to upholding the judgment. Id. at ¶ 10. Finally, if “clear and
convincing evidence supports any one of the statutory grounds on which
the juvenile court ordered severance, we need not address claims
pertaining to the other grounds.” Jesus M. v. Ariz. Dep’t of Econ. Sec., 203
Ariz. 278, 280, ¶ 3, 53 P.3d 203, 205 (App. 2002).

¶14           Mother challenges the juvenile court’s finding that she failed
to remedy the circumstances that caused the children’s out-of-home
placement. Specifically, Mother asserts she “participated in years of
services,” has “addressed the significant issues that she once had,” and has
“resolved her issues to the extent that she is able to adequately and
effectively parent her children.”5

¶15           To justify termination of parental rights under A.R.S. § 8-
533(B)(8)(c), ADES must prove the child has been in a court-ordered, out-
of-home placement for fifteen months or longer, the parent has been unable
to remedy the circumstances which led to the out-of-home placement; and
there is a substantial likelihood that the parent will be incapable of
providing “proper and effective parental care and control in the near
future.” In determining whether the parent has been able to remedy the
circumstances leading to the out-of-home placement, we consider the
“circumstances existing at the time of the severance that prevent a parent
from being able to appropriately provide for his or her own children.”
Marina P. v. Ariz. Dep’t of Econ. Sec., 214 Ariz. 326, 330, ¶ 22, 152 P.3d 1209,
1213 (App. 2007) (internal quotation omitted).

¶16           The dependency petition alleged that Mother was unable to
parent based on her mental illness and due to domestic violence. In
connection with its obligation to provide reunification services, ADES
requested that Mother demonstrate (1) stability regarding her mental
health; (2) the ability to respond properly to the children’s needs for
protection, safety, and housing; and (3) knowledge of the children’s
diagnoses and ability to parent children with special needs along with
proper interaction with the children and competent supervision.




5       ADES is also required to establish that it made diligent efforts to
provide appropriate reunification services. A.R.S. § 8-533(B)(8). Mother
does not challenge the juvenile court’s finding that ADES made reasonable
efforts to reunify the family.


                                       7
                     DELIA G. v. DCS, A.B., A.B., A.B.
                         Decision of the Court

¶17            The record reflects that Mother participated in numerous
services, including parent-aide services, individual and family counseling,
DBT therapy, psychological evaluations, and visitation. However, for
many of the services, Mother’s participation was not meaningful, but
“combative” and hostile. By Mother’s own admission, she refused to
participate in several offered services because she deemed them
unnecessary. Mother also terminated her DBT therapy prematurely, and
although she participated in visitation, some visits were cut short because
she violated visitation protocols.

¶18            In addition, the record reflects that Mother failed to
acknowledge any mental health issues or domestic violence. At trial,
Mother testified that she was admitted to St. Joseph’s hospital in 2009 to
treat her diabetes and low-blood pressure rather than to seek psychiatric
care. Dr. Bluth specifically noted that Mother had “poor insight” regarding
her problems and instead blamed others. Mother informed Dr. Yoches that
she believed CPS was “plotting against her” and her children were taken
away because of CPS, the police, and Father. Mother testified she was
uncertain regarding her future relationship with Father, and the record
reflects the domestic violence that contributed to the children’s out-of-home
placement is still unresolved as police were dispatched to Mother’s home
repeatedly within a year’s time to respond to requests for welfare checks
and to address domestic disputes. Finally, the record reflects that Mother
has no stable housing and is intermittently living with her mother and
friends.

¶19           In its termination order, the juvenile court made detailed
factual findings, which are well supported by the record. The court also
properly applied the law to such findings. We therefore conclude that
reasonable evidence supports the court’s decision that Mother failed to
remedy the circumstances causing the children’s court-ordered out-of-
home placement.6




6       Because we conclude the juvenile court properly found a statutory
basis to terminate Mother’s parental rights pursuant to A.R.S. § 8-
533(B)(8)(c) (fifteen month out-of-home placement), we need not address
the court’s additional finding of a statutory basis to terminate parental
rights under A.R.S. § 8-533(B)(3) (mental health). Furthermore, Mother has
not challenged the court’s finding that termination of her parental rights is
in the children’s best interests, and we therefore do not address it.


                                     8
                   DELIA G. v. DCS, A.B., A.B., A.B.
                       Decision of the Court

                           CONCLUSION

¶20           We affirm the juvenile court’s order terminating Mother’s
parental rights to the children.




                                :jt

                                      9